Citation Nr: 9904660	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic prostate 
disorder, currently diagnosed as hyperplasia of the prostate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from 1956 to 1958.  
He also had a prior period of service in the Reserves that 
started in 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
a prostate disorder on the grounds that the claim was not 
well grounded.

A hearing was held before a Member of the Board sitting in 
New Orleans, Louisiana, in August 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in November 1997.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  In-service complaints of nonspecific urethritis were 
manifestations of a disability that is shown to have been 
acute and transitory, and which resolved without residuals.

3.  The post-service diagnosis of hyperplasia of the prostate 
is not shown to be etiologically or causally related to the 
in-service complaints of nonspecific urethritis or to any in-
service occurrence or event. 

4.  The veteran had not presented any competent evidence of a 
relationship between in-service nonspecific urethritis and 
his currently diagnosed hyperplasia of the prostate. 


CONCLUSION OF LAW

A chronic prostate disorder, currently diagnosed as 
hyperplasia of the prostate, was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the veteran 
submitted an additional written statement, which was not 
considered by the RO, as it was received after the last RO 
review of his claim.  The Board has, accordingly, reviewed 
the additional statement and is of the opinion that it is 
duplicative of the contentions of the veteran all along and 
offers no additional objective medical evidence.  
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the statement in 
question.  

Further, although the RO denied the claim on the basis that 
it was not well grounded, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998), as he has submitted 
excerpts from various medical texts reflecting a link between 
prostate infections and benign prostatic hypertrophy.  
Therefore, he has presented a claim that is plausible.  See 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatises 
submitted in an attempt to establish nexus between in-service 
disease and current disability sufficient to well ground 
claim); but see Sacks v. West, 11 Vet. App. 314 (1998) 
(medical text discussing how condition "usually" or 
"often" presents is insufficient to well ground claim).  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran sought 
treatment for a urethral discharge in December 1957.  He was 
noted to have been exposed to venereal disease without 
prophylaxis approximately one month previously and treated 
for nonspecific urethritis three days after contact.  The 
diagnosis was acute urethritis due to gonococcus.  
Approximately two weeks later, he reported that the drip had 
returned without sexual contact.  At that time, no gonococcus 
was noted on the laboratory smear, and the prostate was 
enlarged.  He was treated with antibiotic, restriction, sitz 
bath, and massage.  Several days later, the prostate was only 
slightly enlarged, firm, and smooth.  By early January 1958, 
the prostate was noted to be normal.  On several follow-up 
visits, the prostate was normal.  

In February 1958, he complained of sharp pain in the rectum 
and inguinal areas associated with soft stool and poor 
appetite and bright red rectal bleeding.  The prostate was 
noted to be normal and he had questionable small internal 
hemorrhoids.  In April 1958, he underwent retreatment for 
what was described both as prostatitis and as nonspecific 
urethritis.  In May 1958, he again had moisture on the 
glands.  His prostate was noted to be normal and he was 
instructed to return to the clinic in five days.  When he 
returned, the prostate was noted to still be of normal size 
and he had no further drip.  The clinical impression was 
nonspecific urethritis.  Several days later, he underwent a 
circumcision and he was returned to duty.  There was no 
further treatment noted for unspecific urethritis or 
prostatitis after the circumcision.  The September 1958 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's anus and rectum and no indication 
of any inservice history of a chronic prostate disorder.

Post service medical records are negative for a prostate 
disorder until many years after service separation.  For 
example, in August 1966, the veteran sought treatment for 
left renal calculus but there was no mention of a prostate 
disorder.  In August 1973, he was hospitalized with an 
anorectal fistula, hemorrhoids, anal scarring, and anal 
contracture.  On physical examination, the genitalia and 
rectum were noted to be normal and there was no reported 
history of a prostate disorder.  In 1980, he underwent a VA 
general medical examination.  Although he reported a history 
of kidney stones and residual scars, there was no mention of 
a prostate disorder.  

The evidence shows that the veteran first sought treatment 
for a prostate disorder in 1992.  Specifically, in March 
1992, he was examined by the urology clinic for a history of 
pain in the low back and abdomen of one week duration.  The 
clinical impression was benign prostatic hypertrophy and a 
KUB was ordered.  The KUB showed a nonspecific bowel gas 
pattern.  In a March 1992 clinical laboratory record, the 
results of a PSA (prostate-specific antigen) were noted to be 
pending.  The diagnosis was listed as hyperplasia of the 
prostate.

In a March 1994 letter to James A. Rogers, M.D., the 
veteran's treating physician, E.P. Rivas, III, M.D., related 
that he had examined the veteran for an elevated PSA and some 
mild symptoms of benign prostatic hypertrophy, i.e. post 
micturition dribbling.  Physical examination revealed 
definite prostatic enlargement and the urine was negative.  
Dr. Rivas felt that there was no evidence of carcinoma.  He 
advised the veteran to have PSA trends done every three to 
four months and possibly a biopsy if the trends went upwards, 
despite a normal feeling gland.  In December 1994, the 
veteran underwent an ultrasound-guided biopsy, which revealed 
chronic inflammation of the prostate but no evidence of 
malignancy.  In January 1995, he was treated for prostatitis.  
In addition, in January 1995, he filed a claim for, among 
other things, an enlarged prostate.  By rating decision dated 
in April 1995, the RO denied his claim on the basis that it 
was not well grounded because service medical records were 
negative for complaint of or treatment for a prostate 
condition.  

The veteran contends, in essence, that he was treated for a 
prostate problem in service, which is the same as his current 
prostate disorder.  At a personal hearing in July 1996, he 
testified that his service medical records were not available 
to prove that he had had problems in service with his 
prostate.  However, the Board notes parenthetically that the 
service medical records had been associated with the claims 
file at the time of the hearing and were also considered by 
the RO at the time of the April 1995 denial.  Nonetheless, he 
asserted that he had always had back pain, which he 
attributed to back strain.  However, when he sought treatment 
for the back pain, he was diagnosed with nonspecific 
urethritis.  He believed that the nonspecific urethritis was 
part of the prostatitis problem.  He could not recall seeing 
a private physician after service for the problem but 
stressed that he had a high threshold of pain for backaches 
and could not afford to go to the doctor whenever he wanted.  
He thought that he was first diagnosed with prostatitis in 
the 1970s but could not be sure because he had tried to get 
the records but they were unavailable.  He further asserted 
that the regulations provided that the reasonable doubt 
doctrine applied particularly if the incident arose under 
combat or similarly strenuous conditions and, therefore, he 
should be shown favorable treatment and given some leeway 
because past medical records were not available.  He 
essentially maintained that he had the disorder in service 
and currently had the same chronic disorder and that he 
should not have to produce records to show continuity.

At a hearing before the undersigned Member of the Board, the 
veteran testified that he was treated for nonspecific 
urethritis in service, which he asserted meant that they did 
not know what it was, and that he had read medical books that 
showed that the prostate had a urethral portion going through 
it; therefore, he had, and continued to have, a chronic 
prostate infection since service.  In support, he submitted a 
copy of certain service medical records and excerpts from 
medical treatises, which he read into the record.  The 
veteran's representative further observed that, on one 
occasion, the veteran's prostate was noted to have been 
enlarged.  The veteran also stressed that consideration 
should be given to reasonable doubt, and chronicity and 
continuity.  He related that he was treated almost 
immediately after service for low back pain and was diagnosed 
with kidney stones.  Upon further questioning, the veteran 
related that he could not recall when he was first treated by 
a private physician but stressed that he had a family and a 
high threshold for pain and did not have the time or money to 
go to the doctor.  He indicated that he was treated for 
prostate and kidney problems again but he could not recall 
exactly when and that he had attempted to obtain those 
records but they were unavailable.  He was treated by another 
doctor around 1984 for kidney stones and most recently by Dr. 
Rivas.

Based on the evidence outlined above, the Board finds that 
the competent evidence of record does not establish that 
there is an etiological or causal relationship between the 
veteran's current prostate disorder and his in-service 
complaints of nonspecific urethritis, his contentions to the 
contrary notwithstanding.  At the time of his 1992 treatment, 
the first records showing treatment for benign prostatic 
hypertrophy associated the claims file, he related a one-week 
history of symptomatology.  Such reported history was given 
in conjunction with necessary medical treatment, and is 
therefore highly probative.  

Further, the medical records dated prior to 1992 fail to 
demonstrate or suggest any prostate problems, although the 
veteran reported on several occasions a past medical history 
of kidney stones and hemorrhoids.  However, the record does 
not reflect that there was any connection between his kidney 
stones and a prostate disorder.  Moreover, and significantly, 
none of the medical examiners have attributed the veteran's 
prostate disorder to his active service, nor have they 
indicated that it was of long standing duration.  Finally, 
there is no competent evidence establishing or even 
suggesting the existence of a relationship between in-service 
nonspecific urethritis and the veteran's current prostate 
disorder.  In that regard, the Board has specifically 
considered the medical treatises submitted by the veteran.  
Although the medical treatises discuss various prostate 
disorders, they are not sufficient to establish a link 
between the veteran's in-service treatment for nonspecific 
urethritis and his current prostate disorder.  

The Board also notes that the service medical records were 
negative for a prostate disorder at the time of service 
separation and there appears to be no treatment for many 
years after service.  By the veteran's own testimony, he was 
not diagnosed with prostatitis until the 1970s, more than 10 
years after service separation.  Although he testified that 
he was treated for back pain almost immediately after service 
separation, he was not given a diagnosis of a prostate 
disorder at that time.  Because the objective evidence of 
record fails to establish a relationship between the 
veteran's in-service diagnosis of nonspecific urethritis and 
his current prostate disorder, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a prostate disorder.

Even accepting that the veteran experienced symptoms of 
prostatitis in service, available competent evidence has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for a 
prostate disorder or to connect the in-service symptoms with 
his current disability.  As previously noted, there is no 
competent evidence of a diagnosis of a prostate disorder 
until, by his own testimony, the 1970s, or over ten years 
after separation from service.  Moreover, the evidence of 
record does not show treatment until 1992, nearly 35 years 
after service separation, despite the fact that some medical 
records from the 1960s and 1970s are associated with the 
claims file.  Thus, the at a minimum ten-plus year gap 
between separation from service and treatment in this case 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for a chronic prostate disorder.

The Board has considered the veteran's statements and sworn 
testimony that he has continually suffered from a prostate 
disorder since separation from service in 1958. Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability as he has not shown to have the qualifications to 
render such opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic prostate 
disorder.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current prostate pathology, 
as well as to medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for a chronic prostate disorder.


ORDER

Entitlement to service connection for a chronic prostate 
disorder, currently diagnosed as hyperplasia of the prostate, 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

